                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AOZORA NEW ZEALAND LTD.,

                        Plaintiff,
                                                             CIVIL ACTION
        v.                                                   NO. 17-2594

 FRU-VEG MARKETING, INC.,

                        Defendant.


                                          ORDER

       AND NOW, this 27th day of November 2019, upon consideration of Plaintiff’s “Notice

of Motion to Amend and Supplement Plaintiff’s Complaint” (Doc. No. 46.) and Defendant’s

Response in Opposition (Doc No. 50.), and in accordance with the Opinion of the Court issued

on this day, it is ORDERED that Plaintiff’s Motion to Amend and Supplement Plaintiff’s

Complaint (Doc. No. 46) is DENIED.

       It is FURTHER ORDERED that this case is listed for trial on February 13, 2020 at

9:30 a.m. in Courtroom 13A.




                                                  BY THE COURT:



                                                  / s/ J oel H. S l om sk y
                                                  JOEL H. SLOMSKY, J.
